 



Exhibit 10.2(a)
TRM INCENTIVE STOCK OPTION AGREEMENT

         
EFFECTIVE DATE:
                                              
 
       
BETWEEN:
  TRM Corporation an Oregon corporation   the “Company”
 
       
AND:
                                                                 the “Optionee”

          To attract and retain able, experienced, and trained people and to
provide additional incentive to key employees, the Board of Directors of the
Company (the “Board”) adopted and the shareholders of the Company approved the
Company’s Omnibus Stock Incentive Plan (the “Plan”). This Non Qualified Stock
Option is granted under the terms of, and is in all regards subject to, the
Plan. Capitalized terms used herein shall, unless otherwise required by the
context, have the meaning ascribed to such terms in the Plan.
          By action of the Committee, and subject to the terms of the Plan, the
Optionee has been granted this Incentive Stock Option, which constitutes an
option to purchase shares of the Company’s Common Stock, no par value (the
“Stock”), in the amount indicated below, and which is intended to constitute an
“incentive stock option” as that term is used for purposes of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”).
          NOW, THEREFORE, in consideration of the promises and the mutual
covenants contained in this Agreement, the parties agree as follows:
     1. Grant. The Company grants to the Optionee upon the terms and conditions
set forth below, the right and option (the “Option”), subject to the vesting
schedule set forth in paragraph 3, to purchase any part of an aggregate of
___shares of the Company’s authorized but unissued Stock at a purchase price of
$  per share, this price being the fair market value of the shares as determined
pursuant to the Plan on the date of the grant of this Option. The Option is
given upon the following terms and conditions:
          (a) Subject to reduction in the Option term as provided in
subparagraphs (b), (d) and (f) below, the Option granted shall continue in
effect until five years from the date hereof. Subject to the vesting schedule
set forth in paragraph 3, the Option may be exercised at any time and from time
to time over the term of the Option.
          (b) Except as provided in subparagraph (d) hereof, the Option shall
not be exercised unless at the time of such exercise the Optionee is serving as
an employee of the Company or a parent or subsidiary corporation of the Company
and shall have so served continuously since the date the Option was granted.
Absence on leave or on account of illness under rules established by the
Committee shall not be deemed an interruption of such continuous employment for
purposes of the Option.

33



--------------------------------------------------------------------------------



 



          (c) The Option shall not be assignable or transferable by the Optionee
except by will or by the laws of descent and distribution of the state or
country of the Optionee’s domicile at the time of death. The option shall be
exercisable during the Optionee’s lifetime only by the Optionee.
          (d) In the event the Optionee ceases to serve as an employee of the
Company or a parent or subsidiary corporation of the Company for any reason
other than as specifically provided herein, the Option may be exercised by the
Optionee at any time prior to the expiration date of the Option or the three
month anniversary of the date the Optionee’s employment with the Company
terminates, whichever is the shorter period, but only to the extent that the
Optionee was entitled to exercise the Option on the date of termination. If the
Optionee ceases to serve as an employee because of his or her permanent and
total disability (within the meaning of Section 22(e)(3) of the Code), the
Option may be exercised by the Optionee at any time prior to the expiration date
of the Option or the one year anniversary of the date the Optionee’s employment
terminates by reason of such disability1, whichever occurs first, but only to
the extent the Optionee was entitled to exercise the Option on the date of
termination. If the Optionee dies while serving as an employee, the option may
be exercised at any time prior to the expiration date of the Option or the third
anniversary of the Optionee’s death, whichever occurs first, but only to the
extent the Optionee was entitled to exercise the Option on the date of death,
and only by the persons to whom such Optionee’s rights under the Option pass by
the Optionee’s will or by the laws of descent and distribution of the state or
country of the Optionee’s domicile at the time of death. To the extent that the
Option is not exercised within the limited period provided above, all further
rights to purchase shares pursuant to the Option shall end at the expiration of
such period. In the event the Optionee’s employment is terminated for “cause,”
as determined by the Committee, the Option shall expire immediately.
          (e) Shares may be purchased pursuant to the Option only upon receipt
by the Company of written notice from the Optionee of the Optionee’s desire to
purchase, specifying the number of shares the Optionee desires to purchase and
the date on which the Optionee desires to complete the purchase which shall not
be more than 30 days after receipt of notice. If required to comply with any
applicable federal or state securities laws, the notice also shall contain a
representation that it is the Optionee’s intention to acquire the shares for
investment and not for resale. On or before the date specified for completion of
the purchase of the shares, the Optionee shall pay the Company the full purchase
price of the shares in cash or check or, in whole or in part, in Common Stock of
the Company valued at fair market value as described in the Plan. No shares
shall be issued until full payment has been made, and the Optionee shall have
none of the rights of a shareholder until shares are issued. Upon notification
of the amount due and prior to or concurrently with delivery of the certificate
representing the shares, the Optionee shall pay to the Company any amounts
necessary to satisfy applicable federal, state, and local withholding tax
requirements.
 

1   NOTE: The expiration of the option after one year following termination of
employment because of disability is different here from the provisions in the
Non Qualified Stock Option due to the tax rules that apply to Incentive Stock
Options.

34



--------------------------------------------------------------------------------



 



          (f) In general, In the event of changes to the outstanding shares of
Common Stock of the Company through reorganization, merger, consolidation,
recapitalization, reclassification, stock splits, stock dividend, stock
consolidation or otherwise, or in the event of a sale of all or substantially
all of the assets of the Company, an appropriate and proportionate adjustment
shall be made regarding number or kind of shares and/or the purchase price per
share of any unexercised portion of the Option shall be made by the Committee
consistent with the terms of the Plan, or may take any other action permitted
under the Plan in such circumstances.
     2. Conditions. The obligations of the Company under this Agreement shall be
subject to the approval of such state or federal authorities or agencies as may
have jurisdiction in the matter. The Company will use its best efforts to take
such steps as may be required by state or federal law or applicable regulations,
including rules and regulations of the Securities and Exchange Commission and
any stock exchange on which the Company’s shares may then be listed, in
connection with the issuance or sale of any shares acquired pursuant to this
Agreement or the listing of such shares on any such exchange. The Company shall
not be obligated to issue or deliver shares under this Agreement if, upon advice
of its legal counsel, such issuance or delivery would violate state or federal
securities laws.
     3. Vesting Schedule. The Option shall initially not be exercisable. Except
as may otherwise be provided under the Plan, the Option shall vest and become
exercisable as indicated in the schedule set forth below:

      Vesting Date   Percent Vested    

     4. Legends. Certificates representing the shares subject to this Agreement
shall bear such legends as the Company shall deem appropriate to reflect any
restrictions on transfer imposed by federal or applicable state securities laws.
     5. Employment. Nothing in the Plan or in this Agreement shall confer upon
the Optionee any right to be continued as an employee of the Company or
interfere in any way with the right of the Company to remove the Optionee as an
employee at any time for any cause.
     6. Binding Effect. This Agreement shall be binding upon and shall inure to
the benefit of any successor of the Company, but except as provided above, the
Option granted shall not be assigned or otherwise disposed of by the Optionee.

35



--------------------------------------------------------------------------------



 



     7. The Plan. The Option is subject to the terms and conditions of the Plan.
In the event of a conflict between the Plan and this Agreement, the terms of the
Plan shall control.
TRM Corporation

                 
By
                         
 
  Kenneth L. Tepper            
 
  President & CEO   Address:                      
 
                                  Social Security No.:    
 
               

36